Exhibit 10(t)
EXECUTION COPY

[cbslogo.gif]
51 West 52nd Street
New York, NY 10019






Gil Schwartz
c/o CBS Corporation
51 W. 52nd Street
New York, N.Y. 10019


Dear Gil:
as of July 1, 2013



CBS Corporation (“CBS”), having an address at 51 West 52nd Street, New York, New
York 10019, agrees to employ you and you agree to accept such employment upon
the following terms and conditions:
1.     Term. The term of your employment under this Agreement shall commence on
July 1, 2013 (the “Effective Date”) and, unless earlier terminated as set forth
in this Agreement, shall expire on June 30, 2017; provided, that the term of
your employment under this Agreement may be shortened by one year (i.e., to June
30, 2016) pursuant to and in accordance with paragraph 7(f) of this Agreement.
The period beginning on the Effective Date and ending on June 30, 2017 or June
30, 2016, as applicable (the “Expiration Date”), is referred to herein as the
“Term” notwithstanding any earlier termination of your employment for any
reason. The twelve (12) month period ending on the Expiration Date is referred
to herein as the “Senior Advisor Period” and the period beginning on the
Effective Date and ending immediately prior to the beginning of the Senior
Advisor Period is referred to herein as the “Employment Term.”
2.    Duties.


(a)    Employment Term. During the Employment Term, you will serve as the Senior
Executive Vice President, Chief Communications Officer, and you agree to perform
all duties reasonable and consistent with that office. You will report directly
to the President and Chief Executive Officer of CBS (the “CEO”). Your principal
place of employment will be CBS’s executive offices in the New York and Los
Angeles metropolitan areas; provided, however, that you will be required to
render services elsewhere upon request for business reasons.
(b)    Senior Advisor Period. During the Senior Advisor Period, you will serve
as a Senior Advisor to the CEO. The exact nature of your duties and
responsibilities in such role shall be mutually determined by you and the CEO as




--------------------------------------------------------------------------------

Gil Schwartz
as of July 1, 2013
Page 2





business needs warrant, from time to time, consistent with your former role as
described in paragraph 2(a). Without limitation on future duties and
responsibilities, it is noted that your duties and responsibilities as a Senior
Advisor will include assisting your successor with the general transition of
duties. It is the intent of the parties, and the parties hereby acknowledge,
that during the Senior Advisor Period, the level of bona fide services
reasonably anticipated to be performed by you shall remain at more than 20% of
the average level of bona fide services performed by you during the 36-month
period ending on the last day of the Employment Term such that your continuing
to provide services as a Senior Advisor during the Senior Advisor Period shall
not cause you to be considered to have incurred a “separation from service”
within the meaning of Section 409A of the Internal Revenue Code of 1986, as
amended (“Section 409A”), following expiration of the Employment Term.
3.    Base Compensation.
(a)    Salary. During the Term, for all the services rendered by you in any
capacity under this Agreement, CBS agrees to pay you base salary (“Salary”) at
the rate of Eight Hundred Thousand Dollars ($800,000) per annum, less applicable
deductions and withholding taxes, in accordance with CBS’s payroll practices as
they may exist from time to time. During the Term, your salary may be increased,
and such increase, if any, shall be made at a time, and in an amount, that CBS
shall determine in its sole discretion.
(b)    Bonus Compensation. During the Employment Term, you also shall be
eligible to receive annual bonus compensation (“Bonus”) during your employment
with CBS under this Agreement, determined and payable as follows:
(i)    Your Bonus for each calendar year during your employment with CBS under
this Agreement will be determined in accordance with the guidelines of the CBS
short-term incentive program (the “STIP”), as such guidelines may be amended
from time to time without notice in the discretion of CBS.
(ii)    Your target bonus (“Target Bonus”) for each calendar year during your
employment with CBS under this Agreement shall be 125% of your Salary in effect
on November 1st of the calendar year or the last day of your employment, if
earlier.
(iii)    Your Bonus for any calendar year shall be payable, less applicable
deductions and withholding taxes, between January 1st and March 15th of the
following calendar year.
(iv)    If, prior to the last day of a calendar year, your employment with CBS
terminates other than for Cause, CBS may, in its sole




--------------------------------------------------------------------------------

Gil Schwartz
as of July 1, 2013
Page 3





discretion, choose to pay you a prorated Bonus, in which case such prorated
Bonus will be determined in accordance with the guidelines of the STIP and
payable in accordance with paragraph 3(b)(iii); provided, that if you remain
employed with CBS on the last day of the Employment Term, you will receive a
Bonus for the calendar year in which the Employment Term ends, such Bonus to be
determined based on actual performance and consistent with senior executive
officers who remain employed with CBS, and then prorated based on the number of
calendar days of such year elapsed from January 1st of such calendar year
through the date on which the Employment Term ends (the “Pro-Rata Bonus”),
payable, less any applicable deductions and withholding taxes, between January
1st and March 15th of the following calendar year.
(v)     You shall not be eligible to receive annual bonus compensation under the
STIP for any portion of the Senior Advisor Period.
(c)    Long-Term Incentive Compensation. Each calendar year during the
Employment Term (including the calendar year in which the Employment Term is
scheduled to expire, which grant shall not be prorated), beginning with calendar
year 2014, you shall be eligible to receive annual grants of long-term incentive
compensation under the CBS Corporation 2009 Long-Term Incentive Plan (or any
successor plan thereto) (the “LTIP”), as may be amended from time to time
without notice in the discretion of CBS. You shall have a target long-term
incentive value equal to One Million Three Hundred Fifty Thousand Dollars
($1,350,000). The precise amount, form (including equity and equity-based
awards, which for purposes of this Agreement are collectively referred to as
“equity awards”) and timing of any such long-term incentive award, if any, shall
be determined in the discretion of the Compensation Committee of the CBS Board
of Directors (the “Committee”).
You shall not be eligible to receive grants of long-term incentive compensation
under the LTIP during the Senior Advisor Period. You will, however, continue to
earn vesting service during the Senior Advisor Period towards your unvested
equity grants which remain outstanding on the last day of the Employment Term.
4.    Benefits. During the Term, you shall be eligible to participate in all CBS
vacation, medical, dental, life insurance, long-term disability insurance,
retirement, long-term incentive and other benefit plans and programs applicable
generally to other senior executives of CBS and its subsidiaries as CBS may have
or establish from time to time and in which you would be entitled to participate
under the terms of the plans; provided, that during the Senior Advisor Period,
you will be eligible to participate only in the CBS medical, dental, life
insurance and retirement benefit plans and programs in which you were
participating during the Employment Term; provided, further, that with respect
to any medical and dental benefit coverage provided to you during the Senior
Advisor Period, you will be responsible for payment of the employee portion of
the applicable premiums on an after-tax basis and an amount equal to the CBS
portion of




--------------------------------------------------------------------------------

Gil Schwartz
as of July 1, 2013
Page 4





the applicable premiums will be included in your income for tax purposes to the
extent required by law, and CBS may withhold taxes from your compensation for
this purpose. This provision shall not be construed to either require CBS to
establish any welfare, compensation or long-term incentive plans, or to prevent
the modification or termination of any plan once established, and no action or
inaction with respect to any plan shall affect this Agreement.
5.    Business Expenses. During your employment under this Agreement, CBS shall
reimburse you for such reasonable travel and other expenses incurred in the
performance of your duties as are customarily reimbursed to CBS executives at
comparable levels. Such travel and other expenses shall be reimbursed by CBS as
soon as practicable in accordance with CBS’s established guidelines, as may be
amended from time to time, but in no event later than December 31st of the
calendar year following the calendar year in which you incur the related
expenses.
6.    Non-Competition, Confidential Information, Etc.
(a)    Non-Competition. You agree that your employment with CBS is on an
exclusive basis and that, while you are employed by CBS or any of its
subsidiaries, you will not engage in any other business activity which is in
conflict with your duties and obligations (including your commitment of time
except as otherwise agreed upon by both parties) under this Agreement. You
further agree that, during the Non-Compete Period (as defined below), you shall
not directly or indirectly engage in or participate in (or negotiate or sign any
agreement to engage in or participate in), whether as an owner, partner,
stockholder, officer, employee, director, agent of or consultant for, any
business which at such time is competitive with any business of CBS, or any of
its subsidiaries, without the written consent of CBS; provided, however, that
this provision shall not prevent you from investing as less than a one (1%)
percent stockholder in the securities of any company listed on a national
securities exchange or quoted on an automated quotation system. The Non-Compete
Period shall cover the period during your employment with CBS and shall continue
following the termination of your employment for any reason, other than the
expiration of the Term, for the greater of: (i) twelve (12) months; or (ii) for
so long as (A) any payments are due to you pursuant to paragraph 7(b), 7(c) or
7(k) of this Agreement or (B) Outstanding Awards continue to vest during the
Extended Vesting Period pursuant to paragraph 7(g), subject to CBS’s acceptance
of your written request pursuant to paragraph 6(j) of this Agreement, if any.
(b)    Confidential Information. You agree that, during the Term and at any time
thereafter, (i) you shall not use for any purpose other than the duly authorized
business of CBS, or disclose to any third party, any information relating to
CBS, or any of CBS’s affiliated companies which is non-public, confidential or
proprietary to CBS or any of CBS’s affiliated companies (“Confidential
Information”), including any trade secret or any written (including in any
electronic form) or oral communication incorporating Confidential Information in
any way (except as may be required by law or




--------------------------------------------------------------------------------

Gil Schwartz
as of July 1, 2013
Page 5





in the performance of your duties under this Agreement consistent with CBS’s
policies); and (ii) you will comply with any and all confidentiality obligations
of CBS to a third party, whether arising under a written agreement or otherwise.
Information shall not be deemed Confidential Information which (x) is or becomes
generally available to the public other than as a result of a disclosure by you
or at your direction or by any other person who directly or indirectly receives
such information from you, or (y) is or becomes available to you on a
non-confidential basis from a source which is entitled to disclose it to you.
For purposes of this paragraph 6(b), the term “third party” shall be defined to
mean any person other than CBS and its subsidiaries or any of their respective
directors and senior officers.
(c)    No Solicitation, Etc. You agree that, while employed by CBS and for the
greater of twelve (12) months thereafter or for so long as payments are due to
you pursuant to paragraph 7(b), 7(c) or 7(k) of this Agreement, you shall not,
directly or indirectly:
(i)    employ or solicit the employment of any person who is then or has been
within twelve (12) months prior thereto, an employee of CBS or any of CBS’s
affiliated companies; or
(ii)    do any act or thing to cause, bring about, or induce any interference
with, disturbance to, or interruption of any of the then-existing relationships
(whether or not such relationships have been reduced to formal contracts) of CBS
or any of CBS’s affiliated companies with any customer, employee, consultant or
supplier.
(d)    CBS Ownership. The results and proceeds of your services, except as
otherwise agreed upon by both parties, under this Agreement, including, without
limitation, any works of authorship resulting from your services during your
employment with CBS and/or any of CBS’s affiliated companies and any works in
progress resulting from such services, shall be works-made-for-hire and CBS
shall be deemed the sole owner throughout the universe of any and all rights of
every nature in such works, whether such rights are now known or hereafter
defined or discovered, with the right to use the works in perpetuity in any
manner CBS determines, in its discretion, without any further payment to you.
If, for any reason, any of such results and proceeds are not legally deemed a
work-made-for-hire and/or there are any rights in such results and proceeds
which do not accrue to CBS under the preceding sentence, then you hereby
irrevocably assign and agree to assign any and all of your right, title and
interest thereto, including, without limitation, any and all copyrights,
patents, trade secrets, trademarks and/or other rights of every nature in the
work, whether now known or hereafter defined or discovered, and CBS shall have
the right to use the work in perpetuity throughout the universe in any manner
CBS determines, in its discretion, without any further payment to you. You
shall, as may be requested by CBS from time to time, do any and all things which
CBS may deem useful or desirable to establish or document CBS’s rights in any




--------------------------------------------------------------------------------

Gil Schwartz
as of July 1, 2013
Page 6





such results and proceeds, including, without limitation, the execution of
appropriate copyright, trademark and/or patent applications, assignments or
similar documents and, if you are unavailable or unwilling to execute such
documents, you hereby irrevocably designate the Executive Vice President,
General Counsel, CBS Corporation or his designee as your attorney-in-fact with
the power to execute such documents on your behalf. To the extent you have any
rights in the results and proceeds of your services under this Agreement that
cannot be assigned as described above, you unconditionally and irrevocably waive
the enforcement of such rights. This paragraph 6(d) is subject to, and does not
limit, restrict, or constitute a waiver by CBS of any ownership rights to which
CBS may be entitled by operation of law by virtue of being your employer.
(e)    Litigation.
(i)    You agree that during the Term and for twelve (12) months thereafter or,
if later, during the pendency of any litigation or other proceeding, (x) you
shall not communicate with anyone (other than your own attorneys and tax
advisors), except to the extent necessary in the performance of your duties
under this Agreement, with respect to the facts or subject matter of any pending
or potential litigation, or regulatory or administrative proceeding involving
CBS, or any of CBS’s affiliated companies, other than any litigation or other
proceeding in which you are a party-in-opposition, without giving prior notice
to CBS or its counsel; and (y) in the event that any other party attempts to
obtain information or documents from you with respect to such matters, either
through formal legal process such as a subpoena or by informal means such as
interviews, you shall promptly notify CBS’s counsel before providing any
information or documents.
(ii)    You agree to cooperate with CBS and its attorneys, both during and after
the termination of your employment, in connection with any litigation or other
proceeding arising out of or relating to matters in which you were involved or
had knowledge of prior to the termination of your employment. Your cooperation
shall include, without limitation, providing assistance to CBS’s counsel,
experts or consultants, providing truthful testimony in pretrial and trial or
hearing proceedings. In the event that your cooperation is requested after the
termination of your employment, CBS will (x) seek to minimize interruptions to
your schedule to the extent consistent with its interests in the matter; and (y)
reimburse you for all reasonable and appropriate out-of-pocket expenses actually
incurred by you in connection with such cooperation upon reasonable
substantiation of such expenses. Reimbursement shall be made within 60 calendar
days following the date on which CBS receives appropriate documentation with
respect to such expenses, but in no event will payment be made later than
December 31 of the calendar year following the calendar year in which you incur
the related expenses.




--------------------------------------------------------------------------------

Gil Schwartz
as of July 1, 2013
Page 7





(iii)    You agree that during the Term and at any time thereafter, to the
fullest extent permitted by law, you will not testify voluntarily in any lawsuit
or other proceeding which directly or indirectly involves CBS, or any of CBS’s
affiliated companies, or which may create the impression that such testimony is
endorsed or approved by CBS, or any of CBS’s affiliated companies, without
advance notice (including the general nature of the testimony) to and, if such
testimony is without subpoena or other compulsory legal process the approval of
the Executive Vice President and General Counsel, CBS Corporation.
(f)    No Right to Give Interviews or Write Books, Articles, Etc. During the
Term, except as otherwise agreed upon by both parties, you shall not (i) give
any interviews or speeches, or (ii) prepare or assist any person or entity in
the preparation of any books, articles, television or motion picture productions
or other creations, in either case, concerning CBS, or any of CBS’s affiliated
companies or any of their respective officers, directors, agents, employees,
suppliers or customers.
(g)    Return of Property. All documents, data, recordings, or other property,
whether tangible or intangible, including all information stored in electronic
form, obtained or prepared by or for you and utilized by you in the course of
your employment with CBS shall remain the exclusive property of CBS. In the
event of the termination of your employment for any reason, CBS reserves the
right, to the extent permitted by law and in addition to any other remedy CBS
may have, to deduct from any monies otherwise payable to you the following: (i)
all amounts you may owe to CBS, or any of CBS’s affiliated companies at the time
of or subsequent to the termination of your employment with CBS; and (ii) the
value of the CBS property which you retain in your possession after the
termination of your employment with CBS. In the event that the law of any state
or other jurisdiction requires the consent of an employee for such deductions,
this Agreement shall serve as such consent. Notwithstanding anything in this
Section 6(g) to the contrary, CBS will not exercise such right to deduct from
any monies otherwise payable to you that constitute “deferred compensation”
within the meaning of Section 409A.
(h)    Non-Disparagement. You agree that, during the Term and for a period of
one year thereafter, that you shall not, in any communications with the press or
other media or any customer, client or supplier of CBS or any of CBS’s
affiliated companies, criticize, ridicule or make any statement which disparages
or is derogatory of CBS or any of CBS’s affiliated companies, or any of their
respective directors or senior officers.
(i)    Injunctive Relief. CBS has entered into this Agreement in order to obtain
the benefit of your unique skills, talent, and experience. You acknowledge and
agree that any violation of paragraphs 6(a) through (h) of this Agreement will
result in irreparable damage to CBS and, accordingly, CBS may obtain injunctive
and other




--------------------------------------------------------------------------------

Gil Schwartz
as of July 1, 2013
Page 8





equitable relief for any breach or threatened breach of such paragraphs, in
addition to any other remedies available to CBS.
(j)    Survival; Modification of Terms. Your obligations under paragraphs 6(a)
through (i) shall remain in full force and effect for the entire period provided
therein notwithstanding the termination of your employment under this Agreement
for any reason or the expiration of the Term; provided, however, that your
obligations under paragraph 6(a) (but not under any other provision of this
Agreement) shall cease if: (x) CBS terminates your employment without Cause or
you resign with Good Reason; (y) you provide CBS a written notice indicating
your desire to waive your right to receive, or to continue to receive,
termination payments and benefits under paragraphs 7(b)(ii)(A) through (D),
paragraphs 7(c)(ii)(A) through (D) or paragraphs 7(k)(ii)(A), (B), (C), (D) and
(F), or continued vesting of Outstanding Awards during the Extended Vesting
Period under paragraph 7(g), as applicable; and (z) CBS notifies you that it
has, in its discretion, accepted your request. You and CBS agree that the
restrictions and remedies contained in paragraphs 6(a) through (i) are
reasonable and that it is your intention and the intention of CBS that such
restrictions and remedies shall be enforceable to the fullest extent permissible
by law. If a court of competent jurisdiction shall find that any such
restriction or remedy is unenforceable but would be enforceable if some part
were deleted or the period or area of application reduced, then such restriction
or remedy shall apply with the modification necessary to make it enforceable.
You acknowledge that CBS conducts its business operations around the world and
has invested considerable time and effort to develop the international brand and
goodwill associated with the “CBS” name. To that end, you further acknowledge
that the obligations set forth in this paragraph 6 are by necessity
international in scope and necessary to protect the international operations and
goodwill of CBS and its affiliated companies.
7.    Termination of Employment.
(a)    Termination for Cause.
(i)    CBS may, at its option, terminate your employment under this Agreement
for Cause. For purposes of this Agreement, “Cause” shall mean: (A) embezzlement,
fraud or other conduct which would constitute a felony or a misdemeanor
involving fraud or perjury; (B) willful unauthorized disclosure of Confidential
Information; (C) your failure to obey a material lawful directive that is
appropriate to your position from an executive(s) in your reporting line;
(D) your failure to comply with the written policies of CBS, including the CBS
Business Conduct Statement or successor conduct statement as they apply from
time to time; (E) your material breach of this Agreement (including any
representations herein); (F) your failure (except in the event of your
Disability) or refusal to substantially perform your material obligations under
this Agreement; (G) your terminating your employment without Good Reason (as
defined below)




--------------------------------------------------------------------------------

Gil Schwartz
as of July 1, 2013
Page 9





other than for death or Disability pursuant to paragraph 7(e) (it being
understood that your terminating your employment without Good Reason prior to
the end of the Term shall constitute Cause); (H) willful failure to cooperate
with a bona fide internal investigation or investigation by regulatory or law
enforcement authorities or the destruction or failure to preserve documents or
other material reasonably likely to be relevant to such an investigation, or the
inducement of others to fail to cooperate or to destroy or fail to produce
documents or other material; or (I) conduct which is considered an offense
involving moral turpitude under federal, state or local laws, or which might
bring you to public disrepute, scandal or ridicule or reflect unfavorably upon
any of CBS’s businesses or those who conduct business with CBS and its
affiliated entities.
Prior to terminating your employment for Cause, CBS will give you written notice
of termination regarding any alleged act, failure or breach in reasonable detail
and, except in the case of clause (A), (B) or (G) or any other conduct, failure,
breach or refusal which, by its nature, CBS determines cannot reasonably be
expected to be cured, the conduct required to cure. Except for conduct described
in clause (A), (B) or (G) or any other conduct, failure, breach or refusal
which, by its nature, CBS determines cannot reasonably be expected to be cured,
you shall have ten (10) business days from the giving of such notice within
which to cure any failure, breach or refusal under clause (C), (D), (E), (F),
(H) or (I) of this paragraph 7(a)(i); provided, however, that if CBS reasonably
expects irreparable injury from a delay of ten (10) business days, CBS may give
you notice of such shorter period within which to cure as is reasonable under
the circumstances.
(ii)    In the event that your employment terminates under paragraph 7(a)(i)
during the Term, CBS shall have no further obligations under this Agreement,
including, without limitation, any obligation to pay Salary or Bonus or provide
benefits, except to the extent required by applicable law.
(b)    Termination without Cause.
(i)    CBS may terminate your employment under this Agreement without Cause at
any time during the Term by providing written notice of termination to you.
(ii)    In the event that your employment terminates under paragraph 7(b)(i)
during the Term hereof, you shall thereafter receive, less applicable
withholding taxes, (x) any unpaid Salary through and including the date of
termination, any unpaid Bonus earned for the calendar year prior to the calendar
year in which you are terminated, any business expense reimbursements incurred
but not yet approved and/or paid and such other amounts as are required to be
paid or provided by law (the “Accrued Obligations”), payable within thirty




--------------------------------------------------------------------------------

Gil Schwartz
as of July 1, 2013
Page 10





(30) days following your termination date, and (y) subject to your compliance
with paragraph 7(j) hereunder, the following payments and benefits:
(A)    Salary:  a severance amount equal to eighteen (18) months of your then
current base Salary described in paragraph 3(a), payable in accordance with
CBS’s then effective payroll practices (your “Regular Payroll Amount”) as
follows:
(I)    beginning on the regular payroll date (“Regular Payroll Dates”) next
following your termination date, you will receive your Regular Payroll Amount on
the Regular Payroll Dates that occur on or before March 15th of the calendar
year following the calendar year in which your employment terminates;
(II)    beginning with the first Regular Payroll Date after March 15th of the
calendar year following the calendar year in which your employment terminates,
you will receive your Regular Payroll Amount, if any remains due, until you have
received an amount equal to the maximum amount permitted to be paid pursuant to
Treasury Regulation Section 1.409A-1(b)(9)(iii)(A) (i.e., the lesser of (x) two
times your “annualized compensation” within the meaning of Section 409A or (y)
two times the limit under Section 401(a)(17) of the Internal Revenue Code (the
“Code”) for the calendar year in which your termination occurs, which is
$510,000 for 2013); provided, however, that in no event shall payment be made to
you pursuant to this paragraph 7(b)(ii)(A)(II) later than December 31st of the
second calendar year following your termination of employment; and
(III)    the balance of your Regular Payroll Amount, if any remains due, will be
paid to you by payment of your Regular Payroll Amount on your Regular Payroll
Dates beginning with the regular payroll date that follows the date of the last
payment pursuant to paragraph 7(b)(ii)(A)(II);
provided, however, that to the extent that you are a “specified employee”
(within the meaning of Section 409A and determined pursuant to procedures
adopted by CBS) at the time of your termination and any portion of your Regular
Payroll Amount that would be paid to you during the six-month period following
your termination of employment constitutes “deferred compensation” within the
meaning of Section 409A, such portion shall be paid to you in a lump sum on the
earlier of (x) the first business day of




--------------------------------------------------------------------------------

Gil Schwartz
as of July 1, 2013
Page 11





the seventh calendar month following the calendar month in which your
termination of employment occurs or (y) your death (the applicable date, the
“Permissible Payment Date”) rather than as described in paragraph
7(b)(ii)(A)(I), (II) or (III), as applicable, and any remaining Salary, if any,
shall be paid to you or your estate, as applicable, by payment of your Regular
Payroll Amount on your Regular Payroll Dates commencing with the Regular Payroll
Date that follows the Permissible Payment Date. Each payment pursuant to this
paragraph 7(b)(ii)(A) shall be regarded as a separate payment and not one of a
series of payments for purposes of Section 409A.
(B)    Bonus:  an additional severance amount equal to 1.5 times your “Severance
Bonus,” which for purposes of this Agreement is defined as your Target Bonus in
effect on the date of your termination (ignoring any reduction in your Target
Bonus prior to such date that constituted Good Reason), determined and paid as
follows:
(I)    an amount equal to your Severance Bonus, prorated for the number of
calendar days remaining in the calendar year in which your employment
terminates, and payable between January 1st and March 15th of the calendar year
following the calendar year in which your employment terminates; provided,
however, that to the extent (x) you are a “specified employee” (within the
meaning of Section 409A and determined pursuant to procedures adopted by CBS) at
the time of your termination, (y) your date of termination pursuant to paragraph
7(b)(i) occurs after June 30th of the calendar year, and (z) the prorated bonus
described in this paragraph 7(b)(ii)(B)(I) is determined to constitute “deferred
compensation” within the meaning of Section 409A, then such prorated bonus shall
not be paid to you until the earlier of (a) the first business day of the
seventh calendar month following the calendar month in which your termination of
employment occurs or (b) your death. Each payment pursuant to this paragraph
7(b)(ii)(B)(I) shall be regarded as a separate payment and not one of a series
of payments for purposes of Section 409A;
(II)    an amount equal to your Severance Bonus, and payable between January 1st
and March 15th of the second calendar year following the calendar year in which
your employment terminates; provided, however, that if the 18th month




--------------------------------------------------------------------------------

Gil Schwartz
as of July 1, 2013
Page 12





anniversary of the date of your termination of employment (the “18th Month
Anniversary”) occurs in the calendar year following the calendar year in which
your employment terminates, then the Severance Bonus shall be prorated for the
number of calendar days in the calendar year following the calendar year in
which your employment terminates that occur on or before the 18th Month
Anniversary; and
(III)    if the 18th Month Anniversary occurs in the second calendar year
following the calendar year in which your employment terminates, an amount equal
to your Severance Bonus, prorated for the number of calendar days in the second
calendar year following the calendar year in which your employment terminates
that occur on or before the 18th Month Anniversary, and payable between January
1st and March 15th of the third calendar year following the calendar year in
which your employment terminates.
(C)    Health Benefits: medical and dental insurance coverage for you and your
eligible dependents at no cost to you (except as hereafter described) pursuant
to the CBS benefit plans in which you participated in at the time of your
termination of employment (or, if different, other benefit plans generally
available to senior level executives) for a period of eighteen (18) months
following the termination date, or if earlier, the date on which you become
eligible for medical or dental coverage as the case may be from a third party,
which period of coverage shall be considered to run concurrently with the COBRA
continuation period; provided, however, that during the period that CBS provides
you with this coverage, the cost of such coverage will be treated as taxable
income to you and CBS may withhold taxes from your compensation for this
purpose; provided, further, that you may elect to continue your medical and
dental insurance coverage under COBRA at your own expense for the balance, if
any, of the period required by law; provided, further, that to the extent CBS is
unable to continue such benefits because of underwriting on the plan term or if
such continuation would violate Code Section 105(h), CBS shall provide you with
economically equivalent benefits determined on an after-tax basis (to the extent
such benefit was non-taxable).
(D)    Life Insurance: life insurance coverage until the end of the Term under
CBS’s policy in effect on the date of




--------------------------------------------------------------------------------

Gil Schwartz
as of July 1, 2013
Page 13





termination in the amount then furnished to CBS employees at no cost (the amount
of which coverage will be reduced to the amount of life insurance coverage
furnished to you at no cost by a third party employer); provided, however, that
to the extent CBS is unable to continue such benefits because of underwriting on
the plan term, CBS shall provide you with economically equivalent benefits
determined on an after-tax basis (to the extent such benefit was non-taxable).
(E)    Equity: the following with respect to awards granted to you under the
LTIP (or any predecessor plan to the LTIP):
(I)    All outstanding stock option awards (or portions thereof) that have not
vested and become exercisable on the date of such termination, but which would
otherwise vest on or before the end of an eighteen (18) month period thereafter,
shall accelerate and vest immediately on the Release Effective Date, and will
continue to be exercisable until the greater of eighteen (18) months following
the termination date or the period provided in accordance with the terms of the
grant; provided, however, that in no event shall the exercise period extend
beyond their expiration date.
(II)    All outstanding stock option awards (or portions thereof) that have
previously vested and become exercisable by the date of such termination shall
remain exercisable until the greater of eighteen (18) months following the
termination date or the period provided in accordance with the terms of the
grant; provided, however, that in no event shall the exercise period extend
beyond their expiration date.
(III)    All outstanding restricted share unit (“RSU”) awards and other equity
awards (or portions thereof) that would otherwise vest on or before the end of
an eighteen (18) month period following the termination date (the “Accelerated
Share Awards”) shall accelerate and vest immediately on the Release Effective
Date and be settled within ten (10) business days thereafter; provided, however,
that with respect to Accelerated Share Awards that remain subject to
performance-based vesting conditions on your termination date, in the event and
limited to the extent that compliance with the performance-based compensation
exception is required in order to ensure the deductibility of any such
Accelerated Share Award under Internal




--------------------------------------------------------------------------------

Gil Schwartz
as of July 1, 2013
Page 14





Revenue Code Section 162(m) (“Code Section 162(m)”), such Accelerated Share
Award shall vest if and to the extent the Committee certifies that a level of
the performance goal(s) relating to such Accelerated Share Award has been met,
or, if later, the Release Effective Date, and shall be settled within ten (10)
business days thereafter; provided, further, that with respect to Accelerated
Share Awards that remain subject to performance-based vesting conditions on your
termination date, in the event and to the extent that compliance with the
performance-based compensation exception under Code Section 162(m) is not
required in order to ensure the deductibility of any such Accelerated Share
Award, such Accelerated Share Award shall immediately vest (with an assumption
that the performance goal(s) were achieved at target level, if and to the extent
applicable) on the Release Effective Date and be settled within ten (10)
business days thereafter; provided, further, that to the extent any Accelerated
Share Awards (or portions thereof) granted prior to the Effective Date
constitute “deferred compensation” within the meaning of Section 409A, then,
subject to the requirement that settlement of such awards be delayed until the
Permissible Payment Date (see below), such awards shall immediately vest on the
Release Effective Date, but settlement of such awards shall occur in accordance
with the established vesting and settlement schedule for such awards as though
their vesting were not accelerated pursuant to this clause (E)(III).
Notwithstanding the foregoing, to the extent that you are a “specified employee”
(within the meaning of Section 409A and determined pursuant to procedures
adopted by CBS) at the time of your termination and any portion of your
Accelerated Share Awards that would otherwise be settled during the six-month
period following your termination of employment constitutes “deferred
compensation” within the meaning of Section 409A, such portion shall instead be
settled on the Permissible Payment Date.
(iii)    You shall be required to mitigate the amount of any payment provided
for in paragraph 7(b)(ii) by seeking other employment, and the amount of such
payments shall be reduced by any compensation earned by you from any source
other than as a result of your self-employment, including, without limitation,
salary, sign-on or annual bonus compensation, consulting fees, and commission
payments; provided, however, that mitigation shall not be required, and no
reduction for other compensation shall be made, for earnings for




--------------------------------------------------------------------------------

Gil Schwartz
as of July 1, 2013
Page 15





services provided during the first twelve (12) months after the termination of
your employment. You agree to advise CBS immediately and in writing of any
employment for which you are receiving such payments and to provide
documentation as requested by CBS with respect to such employment. The payments
provided for in paragraph 7(b)(ii) are in lieu of any other severance or income
continuation or protection under any CBS plan, program or agreement that may now
or hereafter exist (unless the terms of such plan, program or agreement
expressly state that the payments and benefits payable thereunder are intended
to be in addition to the type of payments and benefits described in paragraph
7(b)(ii) of this Agreement).
(c)    Resignation with Good Reason.
(i)    You may resign your employment under this Agreement with Good Reason at
any time during the Term by written notice of termination to CBS given no more
than thirty (30) days after the occurrence of the event constituting Good
Reason. Such notice shall state an effective resignation date that is not
earlier than thirty (30) business days and not later than sixty (60) days after
the date it is given to CBS, provided that CBS may set an earlier effective date
for your resignation at any time after receipt of your notice. CBS shall have
thirty (30) days from the receipt of your notice within which to cure and, in
the event of such cure, your notice shall be of no further force or effect. If
no cure is effected, your resignation will be effective as of the date specified
in your written notice to CBS or such earlier effective date set by CBS
following receipt of your notice.
For purposes of this Agreement (and any other agreement that expressly
incorporates the definition of Good Reason hereunder), “Good Reason” shall mean
the occurrence of any of the following without your consent (other than in
connection with the termination or suspension of your employment or duties for
Cause or in connection with physical and mental incapacity): (A) a material
reduction in (1) your position, titles, offices, reporting relationships,
authorities, duties or responsibilities from those in effect immediately prior
to such reduction, including any such reduction effected through any arrangement
involving the sharing of your position, titles, offices, reporting
relationships, authorities, duties or responsibilities, or any such reduction
which would remove positions, titles, offices, reporting relationships,
authorities, duties or responsibilities which are customarily given to an
executive of a public company comparable to CBS or (2) your base Salary or
target compensation in effect immediately prior to such reduction, including
your annual Target Bonus or long term incentive targets (for the avoidance of
doubt, a material reduction shall include and be deemed to have occurred with
respect to clause (A)(1) above if either (x) you cease to be the most senior
executive responsible for corporate




--------------------------------------------------------------------------------

Gil Schwartz
as of July 1, 2013
Page 16





communications of CBS (provided that no cessation will be deemed to have
occurred if CBS has an ultimate parent company that is a public company and you
are the most senior executive responsible for corporate communications of the
ultimate public parent company) or (y) neither CBS nor its ultimate parent
company (if any) is a public company); (B) the assignment to you of duties or
responsibilities that are materially inconsistent with your position, titles,
offices or reporting relationships as they exist on the Effective Date or that
materially impair your ability to function as Senior Executive Vice President,
Chief Communications Officer of CBS; (C) the material breach by CBS of any of
its obligations under this Agreement; or (D) the requirement that you relocate
outside of the New York or Los Angeles metropolitan area.
Notwithstanding the foregoing, during the Senior Advisor Period, the definition
of “Good Reason” in the preceding paragraph shall be deemed modified to reflect
your reduced compensation and different position, titles, offices, reporting
relationships, authorities, duties and responsibilities as a Senior Advisor to
the CEO, as set forth in paragraph 2(b). For example, and without limitation,
neither your failure to be the most senior executive responsible for corporate
communications of CBS during the Senior Advisor Period nor your ineligibility to
receive Bonus compensation or additional long-term incentive grants under the
LTIP during the Senior Advisor Period will be considered Good Reason for
purposes of this Agreement.
(ii)    In the event that your employment terminates under paragraph 7(c)(i)
during the Term, you shall thereafter receive, less applicable withholding
taxes, (x) the Accrued Obligations, payable within thirty (30) days following
your termination date, and (y), subject to your compliance with paragraph 7(j)
hereunder, the following payments and benefits:
(A)    Salary: a severance amount equal to eighteen (18) months of your Regular
Payroll Amount, payable as follows:
(I)    beginning on the Regular Payroll Date following your termination date,
you will receive your Regular Payroll Amount on the Regular Payroll Dates that
occur on or before March 15th of the calendar year following the calendar year
in which your employment terminates;
(II)    beginning with the first Regular Payroll Date after March 15th of the
calendar year following the calendar year in which your employment terminates,
you will receive your Regular Payroll Amount, if any remains due, until you have
received an amount equal to the maximum amount permitted to be paid pursuant to
Treasury Regulation Section 1.409A-




--------------------------------------------------------------------------------

Gil Schwartz
as of July 1, 2013
Page 17





1(b)(9)(iii)(A) (i.e., the lesser of (x) two times your “annualized
compensation” within the meaning of Section 409A or (y) two times the limit
under Code Section 401(a)(17) for the calendar year in which your termination
occurs, which is $510,000 for 2013); provided, however, that in no event shall
payment be made to you pursuant to this paragraph 7(c)(ii)(A)(II) later than
December 31st of the second calendar year following your termination of
employment; and
(III)    the balance of your Regular Payroll Amount, if any remains due, will be
paid to you by payment of your Regular Payroll Amount on your Regular Payroll
Dates beginning with the regular payroll date that follows the date of the last
payment pursuant to paragraph 7(c)(ii)(A)(II);
provided, however, that to the extent that you are a “specified employee”
(within the meaning of Section 409A and determined pursuant to procedures
adopted by CBS) at the time of your termination and any portion of your Regular
Payroll Amount that would be paid to you during the six-month period following
your termination of employment constitutes “deferred compensation” within the
meaning of Section 409A, such portion shall be paid to on the Permissible
Payment Date rather than as described in paragraph 7(c)(ii)(A)(I), (II) or
(III), as applicable, and any remaining Salary, if any, shall be paid to you or
your estate, as applicable, by payment of your Regular Payroll Amount on your
Regular Payroll Dates commencing with the Regular Payroll Date that follows the
Permissible Payment Date. Each payment pursuant to this paragraph 7(c)(ii)(A)
shall be regarded as a separate payment and not one of a series of payments for
purposes of Section 409A.


(B)    Bonus: an additional severance amount equal to 1.5 times your Severance
Bonus, determined and paid as follows:
(I)    an amount equal to your Severance Bonus, prorated for the number of
calendar days remaining in the calendar year in which your employment
terminates, and payable between January 1st and March 15th of the calendar year
following the calendar year in which your employment terminates; provided,
however, that to the extent (x) you are a “specified employee” (within the
meaning of Section 409A and determined pursuant to procedures adopted by CBS) at
the time of your termination, (y)




--------------------------------------------------------------------------------

Gil Schwartz
as of July 1, 2013
Page 18





your date of termination pursuant to paragraph 7(c)(i) occurs after June 30th of
the calendar year, and (z) the prorated bonus described in this paragraph
7(c)(ii)(B)(I) is determined to constitute “deferred compensation” within the
meaning of Section 409A, then such prorated bonus shall not be paid to you until
the earlier of (a) the first business day of the seventh calendar month
following the calendar month in which your termination of employment occurs or
(b) your death. Each payment pursuant to this paragraph 7(c)(ii)(B)(I) shall be
regarded as a separate payment and not one of a series of payments for purposes
of Section 409A;
(II)    an amount equal to your Severance Bonus, and payable between January 1st
and March 15th of the second calendar year following the calendar year in which
your employment terminates; provided, however, that if the 18th Month
Anniversary occurs in the calendar year following the calendar year in which
your employment terminates, then the Severance Bonus shall be prorated for the
number of calendar days in the calendar year following the calendar year in
which your employment terminates that occur on or before the 18th Month
Anniversary; and
(III)    if the 18th Month Anniversary occurs in the second calendar year
following the calendar year in which your employment terminates, an amount equal
to your Severance Bonus, prorated for the number of calendar days in the second
calendar year following the calendar year in which your employment terminates
that occur on or before the 18th Month Anniversary, and payable between January
1st and March 15th of the third calendar year following the calendar year in
which your employment terminates.
(C)    Health Benefits: medical and dental insurance coverage for you and your
eligible dependents at no cost to you (except as hereafter described) pursuant
to the CBS benefit plans in which you participated in at the time of your
termination of employment (or, if different, other benefit plans generally
available to senior level executives) for a period of eighteen (18) months
following the termination date, or if earlier, the date on which you become
eligible for medical or dental coverage as the case may be from a third party,
which period of coverage shall be considered to run concurrently with the COBRA
continuation




--------------------------------------------------------------------------------

Gil Schwartz
as of July 1, 2013
Page 19





period; provided, however, that during the period that CBS provides you with
this coverage, the cost of such coverage will be treated as taxable income to
you and CBS may withhold taxes from your compensation for this purpose;
provided, further, that you may elect to continue your medical and dental
insurance coverage under COBRA at your own expense for the balance, if any, of
the period required by law; provided, further, that to the extent CBS is unable
to continue such benefits because of underwriting on the plan term or if such
continuation would violate Code Section 105(h), CBS shall provide you with
economically equivalent benefits determined on an after-tax basis (to the extent
such benefit was non-taxable).
(D)    Life Insurance: life insurance coverage until the end of the Term under
CBS’s policy in effect on the date of termination in the amount then furnished
to CBS employees at no cost (the amount of which coverage will be reduced to the
amount of life insurance coverage furnished to you at no cost by a third party
employer); provided, further, that to the extent CBS is unable to continue such
benefits because of underwriting on the plan term, CBS shall provide you with
economically equivalent benefits determined on an after-tax basis (to the extent
such benefit was non-taxable).
(E)    Equity: the following with respect to awards granted to you under the
LTIP (or any predecessor plan to the LTIP):
(I)    All outstanding stock option awards (or portions thereof) that have not
vested and become exercisable on the date of such termination, but which would
otherwise vest on or before the end of an eighteen (18) month period thereafter,
shall accelerate and vest immediately on the Release Effective Date, and will
continue to be exercisable until the greater of eighteen (18) months following
the termination date or the period provided in accordance with the terms of the
grant; provided, however, that in no event shall the exercise period extend
beyond their expiration date.
(II)    All outstanding stock option awards (or portions thereof) that have
previously vested and become exercisable by the date of such termination shall
remain exercisable until the greater of eighteen (18) months following the
termination date or the period provided in accordance with the




--------------------------------------------------------------------------------

Gil Schwartz
as of July 1, 2013
Page 20





terms of the grant; provided, however, that in no event shall the exercise
period extend beyond their expiration date.
(III)    All Accelerated Share Awards shall accelerate and vest immediately on
the Release Effective Date and be settled within ten (10) business days
thereafter; provided, however, that with respect to Accelerated Share Awards
that remain subject to performance-based vesting conditions on your termination
date, in the event and limited to the extent that compliance with the
performance-based compensation exception is required in order to ensure the
deductibility of any such Accelerated Share Award under Code Section 162(m),
such Accelerated Share Award shall vest if and to the extent the Committee
certifies that a level of the performance goal(s) relating to such Accelerated
Share Award has been met, or, if later, the Release Effective Date, and shall be
settled within ten (10) business days thereafter; provided, further, that with
respect to Accelerated Share Awards that remain subject to performance-based
vesting conditions on your termination date, in the event and to the extent that
compliance with the performance-based compensation exception under Code Section
162(m) is not required in order to ensure the deductibility of any such
Accelerated Share Award, such Accelerated Share Award shall immediately vest
(with an assumption that the performance goal(s) were achieved at target level,
if and to the extent applicable) on the Release Effective Date and be settled
within ten (10) business days thereafter; provided, further, that to the extent
any Accelerated Share Awards (or portions thereof) granted prior to the
Effective Date constitute “deferred compensation” within the meaning of Section
409A, then, subject to the requirement that settlement of such awards be delayed
until the Permissible Payment Date (see below), such awards shall immediately
vest on the Release Effective Date, but settlement of such awards shall occur in
accordance with the established vesting and settlement schedule for such awards
as though their vesting were not accelerated pursuant to this clause (E)(III).
Notwithstanding the foregoing, to the extent that you are a “specified employee”
(within the meaning of Section 409A and determined pursuant to procedures
adopted by CBS) at the time of your termination and any portion of your
Accelerated Share Awards that would otherwise be settled during the six-month
period following your termination of employment constitutes




--------------------------------------------------------------------------------

Gil Schwartz
as of July 1, 2013
Page 21





“deferred compensation” within the meaning of Section 409A, such portion shall
instead be settled on the Permissible Payment Date.
(iii)    You shall be required to mitigate the amount of any payment provided
for in paragraph 7(c)(ii) by seeking other employment, and the amount of such
payments shall be reduced by any compensation earned by you from any source
other than as a result of your self-employment, including, without limitation,
salary, sign-on or annual bonus compensation, consulting fees, and commission
payments; provided, however, that mitigation shall not be required, and no
reduction for other compensation shall be made, for earnings for services
provided during the first twelve (12) months after the termination of your
employment. You agree to advise CBS immediately and in writing of any employment
for which you are receiving such payments and to provide documentation as
requested by CBS with respect to such employment. The payments provided for in
paragraph 7(c)(ii) are in lieu of any other severance or income continuation or
protection under any CBS plan, program or agreement that may now or hereafter
exist (unless the terms of such plan, program or agreement expressly state that
the payments and benefits payable thereunder are intended to be in addition to
the type of payments and benefits described in paragraph 7(c)(ii) of this
Agreement).
(d)    Death.
(i)    Your employment with CBS shall terminate automatically upon your death.
(ii)    In the event of your death prior to the end of the Term while you are
actively employed, your beneficiary or estate shall receive (x) the Accrued
Obligations, payable, less applicable withholding taxes, within 30 days
following your date of death; and (y) bonus compensation for the calendar year
in which your death occurs, determined in accordance with the STIP (i.e., based
upon CBS’s achievement of its goals and CBS’s good faith estimate of your
achievement of your personal goals) and prorated for the portion of the calendar
year through and including your date of death, payable, less applicable
withholding taxes, between January 1st and March 15th of the following calendar
year. In addition, (A) all outstanding awards of stock options and stock
appreciation rights (or portions thereof) that have not vested and become
exercisable on the date of your death shall accelerate and vest immediately, and
shall continue to be exercisable by your beneficiary or estate until the greater
of two years following your date of death or the period provided in accordance
with the terms of the grant, provided that in no event shall the exercise period
of such awards extend beyond their expiration date; (B) all outstanding awards
of stock options and stock appreciation rights (or portions thereof) that have
previously




--------------------------------------------------------------------------------

Gil Schwartz
as of July 1, 2013
Page 22





vested and become exercisable by the date of your death shall remain exercisable
by your beneficiary or estate until the greater of two years following your date
of death or the period provided in accordance with the terms of the grant,
provided that in no event shall the exercise period of such awards extend beyond
their expiration date; (C) all outstanding RSUs and other equity awards (or
portions thereof) that remain subject only to time-based vesting conditions on
the date of your death shall immediately vest and be settled within ten (10)
business days thereafter; and (D) all outstanding RSUs and other equity awards
(or portions thereof) that remain subject to performance-based vesting
conditions on the date of your death shall vest if and to the extent the
Committee certifies that a level of the performance goal(s) relating to such RSU
or other equity award has been met following the end of the applicable
performance period, and shall be settled within ten (10) business days
thereafter. Notwithstanding the foregoing, to the extent any outstanding RSUs
and other equity awards (or portions thereof) granted prior to the Effective
Date constitute “deferred compensation” within the meaning of Section 409A,
then, subject to the requirement that settlement of such awards be delayed until
the Permissible Payment Date, such awards shall immediately vest on the date of
your death, but settlement of such awards shall occur in accordance with the
established vesting and settlement schedule for such awards as though their
vesting were not accelerated pursuant to this paragraph.
(iii)    In the event of your death after the termination of your employment
(which termination occurred during the Term) under circumstances described in
paragraph 7(b)(i) or 7(c)(i), but prior to payment of any amounts or benefits
described in paragraphs 7(b)(ii)(A), (B), (C) and (E) or paragraphs 7(c)(ii)(A),
(B), (C) and (E), as applicable, that you would have received had you continued
to live, all such amounts and benefits shall be paid, less applicable deductions
and withholding taxes, to your beneficiary (or, if no beneficiary has been
designated, to your estate) in accordance with the applicable payment schedule
set forth in paragraphs 7(b)(ii)(A), (B), (C) and (E) or paragraphs 7(c)(ii)(A),
(B), (C) and (E), as applicable.
(e)    Disability.
(i)    If, while employed during the Term, you become “disabled” within the
meaning of such term under CBS’s Short-Term Disability (“STD”) program (such
condition is referred to as a “Disability” or being “Disabled”), you will be
considered to have experienced a termination of employment with CBS and its
subsidiaries as of the date you first become eligible to receive benefits under
CBS’s Long-Term Disability (“LTD”) program or, if you do not become eligible to
receive benefits under CBS’s LTD program, you have not returned to work by the
six (6) month anniversary of your Disability onset date.




--------------------------------------------------------------------------------

Gil Schwartz
as of July 1, 2013
Page 23





(ii)    Except as provided in this paragraph 7(e)(ii), if you become Disabled
while employed during the Term, you will exclusively receive compensation under
the STD program in accordance with its terms and, thereafter, under the LTD
program in accordance with its terms, provided you are eligible to receive LTD
program benefits. Notwithstanding the foregoing, if you have not returned to
work by December 31st of a calendar year during the Term, you will receive bonus
compensation for the calendar year(s) during the Term in which you receive
compensation under the STD program, determined as follows:
(A)    for the portion of the calendar year from January 1st until the date on
which you first receive compensation under the STD program, bonus compensation
shall be determined in accordance with the STIP (i.e., based upon CBS’s
achievement of its goals and CBS’s good faith estimate of your achievement of
your personal goals) and prorated for such period; and
(B)    for any subsequent portion of that calendar year and any portion of the
following calendar year in which you receive compensation under the STD program,
bonus compensation shall be in an amount equal to your Target Bonus and prorated
for such period(s).
(iii)    Bonus compensation under paragraph 7(e)(ii) shall be paid, less
applicable deductions and withholding taxes, between January 1st and March 15th
of the calendar year following the calendar year to which such bonus
compensation relates. You will not receive bonus compensation for any portion of
the calendar year(s) during the Term while you receive benefits under the LTD
program. For the periods that you receive compensation and benefits under the
STD and LTD programs, such compensation and benefits and the bonus compensation
provided under paragraph 7(e)(ii) are in lieu of Salary and Bonus under
paragraphs 3(a) and (b).
(iv)    In addition, if your employment terminates due to your “Permanent
Disability” (as defined in the LTIP or, if applicable, a predecessor plan to the
LTIP), (i) all outstanding awards of stock options and stock appreciation rights
(or portions thereof) that have not vested and become exercisable on your
termination date shall accelerate and vest immediately, and shall continue to be
exercisable until the greater of three years following the termination date or
the period provided in accordance with the terms of the grant, provided that in
no event shall the exercise period of such awards extend beyond their expiration
date; (ii) all outstanding awards of stock options and stock appreciation rights
(or portions thereof) that have previously vested and become exercisable by your
termination date shall remain exercisable until the greater of three years
following the termination date or the period provided in accordance




--------------------------------------------------------------------------------

Gil Schwartz
as of July 1, 2013
Page 24





with the terms of the grant, provided that in no event shall the exercise period
of such awards extend beyond their expiration date; (iii) all outstanding RSUs
and other equity awards (or portions thereof) that remain subject only to
time-based vesting conditions on your termination date shall immediately vest
and be settled within ten (10) business days thereafter; and (iv) all
outstanding RSUs and other equity awards (or portions thereof) that remain
subject to performance-based vesting conditions on your termination date shall
vest if and to the extent the Committee certifies that a level of the
performance goal(s) relating to such RSU or other equity award has been met
following the end of the applicable performance period, and shall be settled
within ten (10) business days thereafter. Notwithstanding the foregoing:
(A)    to the extent any outstanding RSUs and other equity awards (or portions
thereof) granted prior to the Effective Date constitute “deferred compensation”
within the meaning of Section 409A, then, subject to the requirement that
settlement of such awards be delayed until the Permissible Payment Date, such
awards shall immediately vest on the date of your termination due to Permanent
Disability, but settlement of such awards shall occur in accordance with the
established vesting and settlement schedule for such awards as though their
vesting were not accelerated pursuant to this paragraph 7(e)(iv); and
(B)    if you are a “specified employee” (within the meaning of Section 409A and
determined pursuant to procedures adopted by CBS) at the time of your
termination due to Permanent Disability and any portion of your RSUs or other
equity awards that would otherwise be settled during the six-month period
following your termination of employment constitutes “deferred compensation”
within the meaning of Section 409A, such portion shall instead be settled on the
Permissible Payment Date.
(f)    Renewal Notice / Non-Renewal.
(i)    In the event that you elect to shorten the Term by one year to June 30,
2016, you shall provide an irrevocable written notice of such election to the
Senior Executive Vice President, Chief Administrative Officer and Chief Human
Resources Officer of CBS on or before December 31, 2014.
(ii)    Provided you have not made the election referenced in paragraph 7(f)(i)
above, CBS shall notify you six (6) months prior to the expiration of the
Employment Term in writing if it intends to continue your employment other than
as a Senior Advisor to the CEO thereafter. If you are notified that CBS does
intend to continue your employment other than as a




--------------------------------------------------------------------------------

Gil Schwartz
as of July 1, 2013
Page 25





Senior Advisor to the CEO following the Employment Term, then you agree that you
shall negotiate exclusively with CBS for the first 90 days following such
notification. Nothing contained herein shall obligate CBS to provide an increase
to your compensation hereunder upon such renewal or preclude CBS from
negotiating economic terms that may be different (but not less) than the
aggregate financial terms set forth herein.
(iii)    If you remain employed on the last day of the Employment Term, but have
not entered into a new written contractual relationship with CBS (or any of
CBS’s subsidiaries) to continue your employment thereafter other than as Senior
Advisor to the CEO, your employment will continue with CBS as a Senior Advisor
to the CEO for the remainder of the Term. If CBS advises you in writing on or
before the Expiration Date that it does not wish to continue your employment on
an “at will” or other basis beyond expiration of the Term, your employment shall
automatically terminate on the day next following the Expiration Date, and,
except as set forth in paragraph 7(g), you shall not be entitled to any
severance payment or benefits under any provision of this Agreement or any other
severance or income continuation plan, program or agreement.
(iv)    Notwithstanding the foregoing, no provision in this paragraph 7(f) shall
prevent or otherwise restrain you and CBS from mutually agreeing to continue
your employment in any capacity beyond either the Employment Term or the Term.
(g)    Retirement.
(i)    Notwithstanding any provision herein to the contrary, if (A) you remain
employed with CBS or one of its subsidiaries through the Expiration Date; (B)
the Term of this Agreement is not renewed or extended beyond the Expiration
Date; and (C) your employment with CBS or any of its subsidiaries either (x) is
terminated by you or by CBS effective as of the calendar day next following the
Expiration Date or (y) continues beyond the Expiration Date on an “at will”
basis but is subsequently terminated by you or by CBS during the 60-day period
immediately following the Expiration Date, in either case for reasons other than
for Cause (“Retirement”), any then outstanding and unvested equity or
equity-based awards (“Outstanding Awards”) shall continue vesting in accordance
with their established vesting schedule through the third anniversary of the
Expiration Date (the “Extended Vesting Period”) so long as you comply with the
obligations set forth in paragraphs 6(a) and 6(b) during the Extended Vesting
Period; provided, however, that vesting of Outstanding Awards shall be
accelerated (rather than continued) to the extent necessary to comply with the
requirements of Section 409A (with an assumption that any performance goal(s)
were achieved at target level, if and to the extent




--------------------------------------------------------------------------------

Gil Schwartz
as of July 1, 2013
Page 26





applicable), unless compliance with the performance-based compensation exception
is required in order to ensure the deductibility of any Outstanding Award under
Code Section 162(m), in which case such Outstanding Award shall vest if and to
the extent that the Committee certifies that a level of the performance goal(s)
relating to such Outstanding Award has been met. Outstanding Awards in the form
of stock options and stock appreciation rights (“Outstanding Stock Rights”),
once vested, shall remain exercisable until their expiration date. The
exercisability of stock options and stock appreciation rights that are
outstanding and vested on the date of your Retirement shall be governed by the
terms and conditions otherwise applicable to those grants.
(ii)    If you breach the obligations set forth in paragraph 6(a) or 6(b) at any
time during the Extended Vesting Period, CBS may (A) immediately cancel any
Outstanding Stock Rights that remain outstanding (whether or not vested), (B)
immediately cancel any Outstanding Awards other than Outstanding Stock Rights
that remain unvested and (C) recover from you any shares of CBS Class B Common
Stock, par value $0.001 per share, or other securities delivered upon exercise
of any Outstanding Stock Rights or settlement of any other Outstanding Awards
(the “Shares”), or, to the extent any such Shares are sold, any proceeds
realized on the sale of the Shares, and the cash payment of related accrued
dividends.
(iii)    In the event of your death during the Extended Vesting Period, any
Outstanding Awards that remain unvested as of the date of your death shall
continue to vest in accordance with their established vesting schedules for the
remainder of the Extended Vesting Period, and your designated beneficiary (or,
if no beneficiary has been designated, your estate) shall be permitted to
exercise any Outstanding Stock Rights that have vested and remain outstanding
until their expiration date.
(h)    Resignation from Official Positions. If your employment with CBS
terminates for any reason, you shall automatically be deemed to have resigned at
that time from any and all officer or director positions that you may have held
with CBS, or any of CBS’s affiliated companies and all board seats or other
positions in other entities you held on behalf of CBS, including any fiduciary
positions (including as a trustee) you hold with respect to any employee benefit
plans or trusts established by CBS. You agree that this Agreement shall serve as
written notice of resignation in this circumstance. If, however, for any reason
this paragraph 7(h) is deemed insufficient to effectuate such resignation, you
agree to execute, upon the request of CBS or any of its affiliated companies,
any documents or instruments which CBS may deem necessary or desirable to
effectuate such resignation or resignations, and you hereby authorize the
Secretary and any Assistant Secretary of CBS or any of CBS’s affiliated
companies to execute any such documents or instruments as your attorney-in-fact.




--------------------------------------------------------------------------------

Gil Schwartz
as of July 1, 2013
Page 27





(i)    Termination of Benefits. Notwithstanding anything in this Agreement to
the contrary (except as otherwise provided in paragraph 7(b)(ii)(C), 7(c)(ii)(C)
or 7(k)(ii)(C), as applicable, with respect to medical and dental benefits),
participation in all CBS benefit plans and programs (including, without
limitation, vacation accrual, all retirement and related excess plans and LTD)
will terminate upon the termination of your employment except to the extent
otherwise expressly provided in such plans or programs, and subject to any
vested rights you may have under the terms of such plans or programs. The
foregoing shall not apply to the LTIP and, after the termination of your
employment, your rights under the LTIP shall be governed by the terms of the
LTIP award agreements, certificates, the applicable LTIP plan(s) and this
Agreement.
(j)    Release; Compliance with Paragraph 6.
(i)    Notwithstanding any provision in this Agreement to the contrary, prior to
payment by CBS of any amount or provision of any benefit pursuant to paragraph
7(b)(ii), 7(c)(ii) or 7(k)(ii), or vesting of Outstanding Awards during the
Extended Vesting Period under paragraph 7(g), as applicable, within sixty (60)
days following your termination of employment, (x) you shall have executed and
delivered to CBS a general release in a form satisfactory to CBS and (y) such
general release shall have become effective and irrevocable in its entirety
(such date, the “Release Effective Date”); provided, however, that if, at the
time any cash severance payments are scheduled to be paid to you pursuant to
paragraph 7(b)(ii), 7(c)(ii) or 7(k)(ii), or any Outstanding Awards are
scheduled to vest pursuant to paragraph 7(g), as applicable, you have not
executed a general release that has become effective and irrevocable in its
entirety, then any such cash severance payments shall be held and accumulated
without interest, and shall be paid to you on the first Regular Payroll Date
following the Release Effective Date and the vesting of any Outstanding Awards
shall be suspended until the Release Effective Date. Your failure or refusal to
sign and deliver the release or your revocation of an executed and delivered
release in accordance with applicable laws, whether intentionally or
unintentionally, will result in the forfeiture of the payments and benefits
under paragraph 7(b)(ii), 7(c)(ii) or 7(k)(ii), or vesting of Outstanding Awards
under paragraph 7(g), as applicable. Notwithstanding the foregoing, if the sixty
(60) day period does not begin and end in the same calendar year, then the
Release Effective Date shall occur no earlier than January 1st of the calendar
year following the calendar year in which your termination occurs.
(ii)    Notwithstanding any provision in this Agreement to the contrary, the
payments and benefits described in paragraphs 7(b)(ii), 7(c)(ii) and 7(k)(ii),
and the continued vesting of Outstanding Awards described in paragraph 7(g), as
applicable, shall immediately cease, and CBS shall have no further




--------------------------------------------------------------------------------

Gil Schwartz
as of July 1, 2013
Page 28





obligations to you with respect thereto, in the event that you materially breach
any provision of paragraph 6 hereof.
(k)    Payments in Connection with Certain Corporate Events.
(i)    Definition. For purposes of this Agreement, a “Corporate Event” shall be
deemed to occur upon the occurrence of any of the following events:
(A)    consummation of a merger, consolidation or reorganization of CBS or any
of its subsidiaries unless, immediately following such transaction, (I) all or
substantially all the beneficial owners of CBS stock having general voting power
immediately prior to such transaction directly or indirectly own more than fifty
percent (50%) of the general voting power of the entity resulting from such
transaction (the “Combined Company”) in substantially the same proportions as
their beneficial ownership of such CBS stock immediately prior to the
transaction (excluding any general voting power of the Combined Company that
such beneficial owners directly or indirectly received as a result of their
beneficial ownership of the other entity involved in the transaction), (II) no
person or group directly or indirectly beneficially owns stock representing more
than twenty percent (20%) of the general voting power of the Combined Company
and (III) a majority of the independent directors of the Combined Company and a
majority of the directors of the Combined Company, in each case, consist of
individuals who were Original Independent Directors (as defined in clause (D)
below) immediately prior to such transaction; or
(B)    consummation of the sale or disposition of all or substantially all of
the assets of CBS; or
(C)    at any time after January 1, 2011, any “person” or “group” (within the
meaning of Section 13(d) of the Securities Exchange Act of 1934, as amended (the
“Exchange Act”) and the rules and regulations promulgated thereunder), directly
or indirectly acquires or then beneficially owns (within the meaning of Rules
13d-3 and 13d-5 under the Exchange Act) stock representing more than twenty
percent (20%) of the general voting power of CBS at a time when the person who,
on January 1, 2011, is the ultimate beneficial owner (within the meaning of Rule
13d-3(a)(1) under the Exchange Act) (the “Ultimate Voting Beneficial Owner”) of
a majority of the general voting power of CBS no




--------------------------------------------------------------------------------

Gil Schwartz
as of July 1, 2013
Page 29





longer is the Ultimate Voting Beneficial Owner of a majority thereof; or
(D)    a majority of the independent directors of the CBS Board of Directors
(the “Board”) ceases to consist of Original Independent Directors. “Original
Independent Directors” shall mean those individuals who, as of January 1, 2011,
constitute the independent directors of the Board and those successor
independent directors who are elected or appointed to the Board, either by a
vote of the Board or by action of the shareholders of CBS pursuant to a
recommendation by the Board, as a result of the death, voluntary retirement or
resignation of an Original Independent Director (or any successor thereto
pursuant to this proviso), including a voluntary determination by such Original
Independent Director (or such successor) not to stand for re-election.
(ii)    Termination Payments. Solely if: (x) a Corporate Event occurs during the
Employment Term; and (y) you are terminated pursuant to paragraph 7(b)(i) or
7(c)(i) during the Term; and (z) such termination also takes place within the
24-month period following the date of the Corporate Event set forth in (x); then
you shall receive, less applicable withholding taxes, the Accrued Obligations,
payable within thirty (30) days following your termination date, and subject to
your compliance with paragraph 7(j) hereunder, the following payments and
benefits:
(A)    Pro-Rata Bonus: a Bonus for the calendar year in which your employment is
terminated, such Bonus to be determined based on actual performance and
consistent with senior executives who remain employed with CBS, and then
prorated based on the number of calendar days of such year elapsed through the
date your employment is terminated (the “Pro-Rata Bonus”), payable, less
applicable deductions and withholding taxes, between January 1st and March 15th
of the following calendar year;
(B)    Enhanced Severance Amount: an amount equal to three (3) times the sum of
(i) your Salary in effect at the time of your termination (or, if your Salary
has been reduced in violation of this Agreement, your highest Salary during the
Term) and (ii) the average of your actual annual Bonus awards for the three
years immediately preceding the year in which your employment is terminated (the
“Enhanced Severance Amount”). To the extent the Enhanced Severance Amount
exceeds the sum of (x) the




--------------------------------------------------------------------------------

Gil Schwartz
as of July 1, 2013
Page 30





amount determined pursuant to paragraph 7(b)(ii)(A) or 7(c)(ii)(A), as
applicable, and (y) the amount determined pursuant to paragraph 7(b)(ii)(B) or
7(c)(ii)(B), as applicable, such excess portion shall be paid in a lump sum
within thirty (30) days following your termination date. The remaining portion
of the Enhanced Severance Amount that is equal to the amount determined pursuant
to paragraph 7(b)(ii)(A) or 7(c)(ii)(A), as applicable, shall be paid in
accordance with the schedule described in paragraph 7(b)(ii)(A) and 7(c)(ii)(A),
as applicable; and the remaining portion of the Enhanced Severance Amount that
is equal to the amount determined pursuant to paragraph 7(b)(ii)(B) or
7(c)(ii)(B), as applicable, shall be paid in accordance with the schedule
described in paragraph 7(b)(ii)(B) or 7(c)(ii)(B), as applicable; provided,
however, that to the extent such remaining portions of the Enhanced Severance
Amount do not constitute “deferred compensation” within the meaning of Section
409A, such portions shall also be paid in a lump sum within thirty (30) days
following your termination date, with any remainder to be paid in accordance
with the schedule described in paragraph 7(b)(ii)(A) or 7(b)(ii)(B), as
applicable; provided, further, that if you are a “specified employee” (within
the meaning of Section 409A and determined pursuant to procedures adopted by
CBS) at the time of your termination and any portion of the Enhanced Severance
Amount that would be paid to you during the six-month period following your
termination of employment constitutes “deferred compensation” within the meaning
of Section 409A, such portion shall be paid to you in a lump sum on the
Permissible Payment Date rather than as described above, and any remaining
Enhanced Severance Amount shall be paid to you or your estate, as applicable, in
accordance with the installment payment schedule set forth above on your Regular
Payroll Dates commencing with the Regular Payroll Date that follows the
Permissible Payment Date. Each payment pursuant to this paragraph 7(k)(ii)(B)
shall be regarded as a separate payment and not one of a series of payments for
purposes of Section 409A;
(C)    Health Benefits: medical and dental insurance coverage for you and your
eligible dependents at no cost to you (except as hereafter described) pursuant
to the CBS benefit plans in which you participated in at the time of your
termination of employment (or, if different, other benefit plans generally
available to senior level executives) for a period of thirty-six (36) months
following the termination date, or if earlier, the date on




--------------------------------------------------------------------------------

Gil Schwartz
as of July 1, 2013
Page 31





which you become eligible for medical or dental coverage as the case may be from
a third party, which period of coverage shall be considered to run concurrently
with the COBRA continuation period; provided, however, that during the period
that CBS provides you with this coverage, the cost of such coverage will be
treated as taxable income to you and CBS may withhold taxes from your
compensation for this purpose; provided, further, that you may elect to continue
your medical and dental insurance coverage under COBRA at your own expense for
the balance, if any, of the period required by law;
(D)    Life Insurance: life insurance coverage for thirty-six (36) months under
CBS’s policy in effect on the date of termination in the amount then furnished
to CBS employees at no cost (the amount of which coverage will be reduced to the
amount of life insurance coverage furnished to you at no cost by a third party
employer);
(E)    Equity: the following with respect to awards granted to you under the
LTIP (or any predecessor plan to the LTIP):
(I)    All outstanding stock option awards (or portions thereof) that have not
vested and become exercisable on the date of such termination shall accelerate
and vest immediately on the Release Effective Date (as defined in paragraph 7(j)
above), and will continue to be exercisable until their expiration date;
(II)    All outstanding stock option awards (or portions thereof) that have
previously vested and become exercisable by the date of such termination shall
remain exercisable until their expiration date; and
(III)    All outstanding RSUs and other equity awards (or portions thereof) that
have not vested on the date your employment is terminated, such awards shall
accelerate and vest immediately on the Release Effective Date and be settled
within ten (10) business days thereafter; provided, however, that with respect
to any outstanding RSUs and other equity awards that remain subject to
performance-based vesting conditions on your termination date, in the event and
limited to the extent that compliance with the performance-based compensation
exception is required in order to ensure the deductibility of any such RSU or




--------------------------------------------------------------------------------

Gil Schwartz
as of July 1, 2013
Page 32





other equity award under Code Section 162(m), such award shall vest if and to
the extent the Committee certifies that a level of the performance goal(s)
relating to such award has been met, or, if later, the Release Effective Date,
and shall be settled within ten (10) business days thereafter; provided,
further, that with respect to outstanding RSUs and other equity awards that
remain subject to performance-based vesting conditions on your termination date,
in the event and to the extent that compliance with the performance-based
compensation exception under Code Section 162(m) is not required in order to
ensure the deductibility of any such RSU or other equity award, such award shall
immediately vest (with an assumption that the performance goal(s) were achieved
at target level, if and to the extent applicable) on the Release Effective Date
and be settled within ten (10) business days thereafter; provided, further, that
to the extent any outstanding RSUs and other equity awards (or portions thereof)
granted prior to the Effective Date constitute “deferred compensation” within
the meaning of Section 409A, then, subject to the requirement that settlement of
such awards be delayed until the Permissible Payment Date (see below), such
awards shall immediately vest on the Release Effective Date, but settlement of
such awards shall occur in accordance with the established vesting and
settlement schedule for such awards as though their vesting were not accelerated
pursuant to this clause (E)(III).
Notwithstanding the foregoing, to the extent that you are a “specified employee”
(within the meaning of Section 409A and determined pursuant to procedures
adopted by CBS) at the time of your termination and any portion of your RSU and
other equity awards that would otherwise be settled during the six-month period
following your termination of employment constitutes “deferred compensation”
within the meaning of Section 409A, such portion shall instead be settled on the
Permissible Payment Date; and
(F)    Outplacement Services: CBS will make available to you, at its expense,
executive level outplacement services with a leading national outplacement firm,
with such outplacement services to be provided for a period of up to twelve (12)
months following the date on which your employment is terminated. The
outplacement program shall be designed and the outplacement firm selected by
CBS. CBS will pay all expenses related to the provision of outplacement services
directly to the outplacement




--------------------------------------------------------------------------------

Gil Schwartz
as of July 1, 2013
Page 33





firm by the end of the calendar year following the calendar year in which the
outplacement services are provided.
(iii)    No Mitigation. You shall not be required to mitigate the amount of any
payment provided for in paragraph 7(k)(ii) by seeking other employment. The
payments provided for in paragraph 7(k)(ii) are in lieu of any other severance
or income continuation or protection in this Agreement or in any CBS plan,
program or agreement that may now or hereafter exist.
(iv)    Death. If you die prior to payment of any amount or benefit described in
paragraph 7(k)(ii)(A), (B), (C) or (E) that would have been paid to you had you
continued to live, all such amounts and benefits shall be paid, less applicable
deductions and withholding taxes, to your beneficiary (or, if no beneficiary has
been designated, your estate) in accordance with the applicable payment
schedule.
(v)    Survival of Provisions. If a Corporate Event occurs during the Employment
Term, the provisions of this paragraph 7(k) (and any other provision in this
Agreement which relates to or is necessary for the enforcement of the parties’
rights under this paragraph 7(k)) shall survive the expiration of the Employment
Term and, if applicable, the Term of this Agreement. For avoidance of doubt, the
provisions of paragraphs 6(a) and 6(c) shall apply so long as any payments are
due to you pursuant to this paragraph 7(k), even if your termination date occurs
following expiration of the Term of this Agreement.
8.    No Acceptance of Payments. You represent that you have not accepted or
given nor will you accept or give, directly or indirectly, any money, services
or other valuable consideration from or to anyone other than CBS for the
inclusion of any matter as part of any film, television program or other
production produced, distributed and/or developed by CBS, or any of CBS’s
affiliated companies.
9.    Equal Opportunity Employer; Employee Statement of Business Conduct. You
recognize that CBS is an equal opportunity employer. You agree that you will
comply with CBS policies regarding employment practices and with applicable
federal, state and local laws prohibiting discrimination on the basis of race,
color, sex, religion, national origin, citizenship, age, marital status, sexual
orientation, disability or veteran status. In addition, you agree that you will
comply with the CBS Business Conduct Statement.
10.    Notices. All notices under this Agreement must be given in writing, by
personal delivery or by registered mail, at the parties’ respective addresses
shown on this Agreement (or any other address designated in writing by either
party), with a copy, in the case of CBS, to the attention of the Executive Vice
President, General Counsel,




--------------------------------------------------------------------------------

Gil Schwartz
as of July 1, 2013
Page 34





CBS. Any notice given by registered mail shall be deemed to have been given
three days following such mailing.
11.    Assignment. This is an Agreement for the performance of personal services
by you and may not be assigned by you or CBS except that CBS may assign this
Agreement to any affiliated company of or any successor in interest to CBS.
12.    New York Law, Etc. You acknowledge that this Agreement has been executed,
in whole or in part, in New York, and your employment duties are primarily
performed in New York. Accordingly, you agree that this Agreement and all
matters or issues arising out of or relating to your CBS employment shall be
governed by the laws of the State of New York applicable to contracts entered
into and performed entirely therein.
13.    No Implied Contract. Nothing contained in this Agreement shall be
construed to impose any obligation on CBS or you to renew this Agreement or any
portion thereof. The parties intend to be bound only upon execution of a written
agreement and no negotiation, exchange of draft or partial performance shall be
deemed to imply an agreement. Neither the continuation of employment nor any
other conduct shall be deemed to imply a continuing agreement upon the
expiration of the Term.
14.    Void Provisions. If any provision of this Agreement, as applied to either
party or to any circumstances, shall be found by a court of competent
jurisdiction to be unenforceable but would be enforceable if some part were
deleted or the period or area of application were reduced, then such provision
shall apply with the modification necessary to make it enforceable, and shall in
no way affect any other provision of this Agreement or the validity or
enforceability of this Agreement.
15.    Entire Understanding; Supersedes Prior Agreements. This Agreement
contains the entire understanding of the parties hereto as of Effective Date
relating to the subject matter contained in this Agreement, and can be changed
only by a writing signed by both parties. This Agreement supersedes all prior
agreements relating to your employment by CBS or any of CBS’s affiliated
companies relating to the subject matter herein, including, without limitation,
your prior employment agreement with CBS dated as of February 3, 2011 (the
“Prior Agreement”); provided, however, that no provision in this Agreement shall
be construed to adversely affect any of your rights accrued under the Prior
Agreement.
16.    Payment of Deferred Compensation – Section 409A.
(a)    To the extent applicable, it is intended that the compensation
arrangements under this Agreement be in full compliance with Section 409A. This
Agreement shall be construed in a manner to give effect to such intention. In no
event whatsoever (including, but not limited to as a result of this paragraph 16
or otherwise)




--------------------------------------------------------------------------------

Gil Schwartz
as of July 1, 2013
Page 35





shall CBS or any of its affiliates be liable for any tax, interest or penalties
that may be imposed on you under Section 409A. Neither CBS nor any of its
affiliates have any obligation to indemnify or otherwise hold you harmless from
any or all such taxes, interest or penalties, or liability for any damages
related thereto. You acknowledge that you have been advised to obtain
independent legal, tax or other counsel in connection with Section 409A.
(b)    Your right to any in-kind benefit or reimbursement benefits pursuant to
any provisions of this Agreement or pursuant to any plan or arrangement of CBS
covered by this Agreement shall not be subject to liquidation or exchange for
cash or another benefit.
17.    Arbitration. If any disagreement or dispute whatsoever shall arise
between the parties concerning, arising out of or relating to this Agreement
(including the documents referenced herein) or your employment with CBS, the
parties hereto agree that such disagreement or dispute shall be submitted to
binding arbitration before the American Arbitration Association (the “AAA”), and
that a neutral arbitrator will be selected in a manner consistent with its
Employment Arbitration Rules and Mediation Procedures (the “Rules”). Such
arbitration shall be confidential and private and conducted in accordance with
the Rules. Any such arbitration proceeding shall take place in New York City
before a single arbitrator (rather than a panel of arbitrators). The parties
agree that the arbitrator shall have no authority to award any punitive or
exemplary damages and waive, to the full extent permitted by law, any right to
recover such damages in such arbitration. Each party shall bear its respective
costs (including attorney’s fees, and there shall be no award of attorney’s
fees), provided that if you are the prevailing party (as determined by the
arbitrator in his or her sole discretion) in a dispute concerning the
enforcement of the provisions of this Agreement in relation to paragraph 7(k),
you shall be entitled to recover all of your costs (including attorney’s fees)
reasonably incurred in connection with such dispute. Following the arbitrator’s
issuance of a final non-appealable award setting forth that you are the
prevailing party, CBS shall reimburse you for such costs within thirty (30) days
following its receipt of reasonable written evidence substantiating such costs,
provided that in no event will payment be made to you later than the last day of
the calendar year next following the calendar year in which the award is issued.
If there is a dispute regarding the reasonableness of the costs you incur, the
same arbitrator shall determine, in his or her sole discretion, the costs that
shall be reimbursed to you by CBS. Judgment upon the final award(s) rendered by
such arbitrator, after giving effect to the AAA internal appeals process, may be
entered in any court having jurisdiction thereof. Notwithstanding anything
herein to the contrary, CBS shall be entitled to seek injunctive, provisional
and equitable relief in a court proceeding as a result of your alleged violation
of the terms of Section 6 of this Agreement, and you hereby consent and agree to
exclusive personal jurisdiction in any state or federal court located in the
City of New York, Borough of Manhattan.




--------------------------------------------------------------------------------

Gil Schwartz
as of July 1, 2013
Page 36





18.    Counterparts. This Agreement may be executed in one or more counterparts,
including by facsimile, and all of the counterparts shall constitute one fully
executed agreement. The signature of any party to any counterpart shall be
deemed a signature to, and may be appended to, any other counterpart.


[signature page to follow]






--------------------------------------------------------------------------------




If the foregoing correctly sets forth our understanding, please sign, date and
return all four (4) copies of this Agreement to the undersigned for execution on
behalf of CBS; after this Agreement has been executed by CBS and a
fully-executed copy returned to you, it shall constitute a binding agreement
between us.
 
 
 
Very truly yours,
 
 
 
 
 
 
 
 
CBS CORPORATION
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ Anthony G. Ambrosio
 
 
 
 
Name:
Anthony G. Ambrosio
ACCEPTED AND AGREED:
 
Title:
Executive Vice President,
 
 
 
 
 
Human Resources and
 
 
 
 
 
Administration
 
 
 
 
 
 
/s/ Gil Schwartz
 
 
 
 
Gil Schwartz
 
 
 
 
 
 
 
 
 
 
Dated:
6/17/13
 
 
 
 











--------------------------------------------------------------------------------

EXECUTION COPY

[cbslogo.gif]
51 West 52nd Street
New York, NY 10019    


Gil Schwartz
c/o CBS Corporation
51 W. 52nd Street
New York, NY 10019
Dear Gil:
August 25, 2014



Reference is made to your employment agreement with CBS Corporation (“CBS”),
dated as of July 1, 2013 (the “Agreement”). All defined terms used without
definitions shall have the meanings provided in the Agreement. This letter, when
fully executed below, shall amend the Agreement as follows:


1.    Paragraph 7(k)(ii) of the Agreement shall be amended to revise the
introductory paragraph in its entirety to read as follows:


“(ii)    Termination Payments. In the event that (x) CBS terminates your
employment without Cause (as defined in paragraph 7(a)(i)), whether during or
after the Term; or (y) you resign your employment with Good Reason (as defined
in paragraph 7(c)(i)), whether during or after the Term, in each case during the
twenty-four (24) month period following the date of a Corporate Event, you shall
thereafter receive, less applicable withholding taxes, the Accrued Obligations,
payable within thirty (30) days following your termination date, and subject to
your compliance with paragraph 7(j) hereunder, the following payments and
benefits:”


2.    Paragraph 7(k)(v) of the Agreement shall be amended to delete the phrase
“If a Corporate Event occurs during the Term, the” and to replace it with the
word “The”.


3.    Paragraph 18 of the Agreement shall be renumbered as paragraph 19, and a
new paragraph 18 shall be inserted to read as follows:


“18.    Limitation on Payments.


(a)     In the event that the payments and benefits provided for in this
Agreement or other payments and benefits payable or provided to you (i)
constitute ‘parachute payments’ within the meaning of Section 280G of the Code
and (ii) but for this paragraph 18, would be subject to the excise tax imposed
by Section 4999 of the Code, then your payments and benefits under this
Agreement or other payments or benefits (the ‘280G Amounts’) will be either:




--------------------------------------------------------------------------------

Gil Schwartz
August 25, 2014
Page 2

(i)     delivered in full; or


(ii)     delivered as to such lesser extent that would result in no portion of
the 280G Amounts being subject to the excise tax under Section 4999 of the Code;
whichever of the foregoing amounts, taking into account the applicable federal,
state and local income taxes and the excise tax imposed by Section 4999 of the
Code, results in the receipt by you on an after-tax basis of the greatest amount
of 280G Amounts, notwithstanding that all or some portion of the 280G Amounts
may be taxable under Section 4999 of the Code.
(b)     In the event that a reduction of 280G Amounts is made in accordance with
this paragraph 18, the reduction will occur, with respect to the 280G Amounts
considered parachute payments within the meaning of Section 280G of the Code, in
the following order:
(i)         reduction of the accelerated vesting of any stock options for which
the exercise price exceeds the then current fair market value;
(ii)        reduction of cash payments in reverse chronological order (i.e., the
cash payment owed on the latest date following the occurrence of the event
triggering the excise tax will be the first cash payment to be reduced);


(iii)       cancellation of equity awards other than those described in clause
(i) above that were granted ‘contingent on a change in ownership or control’
within the meaning of Code Section 280G, in the reverse order of date of grant
of the awards (i.e., the most recently granted equity awards will be cancelled
first);


(iv)       reduction of the accelerated vesting of equity awards other than
those described in clause (i) above in the reverse order of date of grant of the
awards (i.e., the vesting of the most recently granted equity awards will be
cancelled first); and


(v)        reduction of employee benefits in reverse chronological order (i.e.,
the benefit owed on the latest date following the occurrence of the event
triggering the excise tax will be the first benefit to be reduced).
In no event will you have any discretion with respect to the ordering of payment
reductions.




--------------------------------------------------------------------------------

Gil Schwartz
August 25, 2014
Page 3

(c)     Unless you and CBS otherwise agree in writing, any determination
required under this paragraph 18 will be made in writing by a nationally
recognized accounting or valuation firm (the ‘Firm’) selected by CBS, whose
determination will be conclusive and binding upon you and CBS for all purposes.
For purposes of making the calculations required by this paragraph 18, the Firm
may make reasonable assumptions and approximations concerning applicable taxes
and may rely on reasonable, good faith interpretations concerning the
application of Sections 280G and 4999 of the Code. CBS and you will furnish to
the Firm such information and documents as the Firm may reasonably request in
order to make a determination under this paragraph 18. CBS will bear all costs
for payment of the Firm’s services in connection with any calculations
contemplated by this paragraph 18.”


4.    This letter may be executed in one or more counterparts, including by
facsimile, and all of the counterparts shall constitute one fully executed
agreement. The signature of any party to any counterpart shall be deemed a
signature to, and may be appended to, any other counterpart.


5.    Except as otherwise provided herein, the Agreement shall continue in full
force and effect in accordance with its terms.


[signature page to follow]










--------------------------------------------------------------------------------



If the foregoing correctly sets forth our understanding, please sign, date, and
return this letter to the undersigned for execution on behalf of CBS; after this
letter has been executed by CBS and a fully-executed copy returned to you, it
shall constitute a binding amendment to the Agreement.
 
 
 
Very truly yours,
 
 
 
 
 
 
 
 
CBS CORPORATION
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ Anthony G. Ambrosio
 
 
 
 
Anthony G. Ambrosio
ACCEPTED AND AGREED:
 
Senior Executive Vice President
 
 
 
 
Chief Administrative Officer
 
 
 
 
and Chief Human Resources Officer
 
 
 
 
 
 
/s/ Gil Schwartz
 
 
 
 
Gil Schwartz
 
 
 
 
 
 
 
 
 
 
Dated:
8/26/14
 
 
 
 





